              Case 1:20-cr-00470-PKC Document 34
                                              33 Filed 04/07/21
                                                       03/30/21 Page 1 of 1




                                                Joey Jackson
                                              Attorney At Law
                                                5 Penn Plaza
                                                  23rd Floor
                                             New York, NY 10001

Joey Jackson                                                                           Tel. (833) 563-9522
Senior Partner                                                                         Fax (917) 382-3133
                                                                                      Cell: (917) 658-1924
                                                                             jjackson@joeyjacksonlaw.com

                                                 March 30, 2021

Hon. Kevin P. Castel                         Application GRANTED.
United States District Judge                 SO ORDERED
Southern District of New York                Dated: 4/7/2021
500 Pearl Street
New York, NY 10007
Via ECF

                            Re: United States v. Kenneth Wynder, 20 Cr. 470 (KPC)

Dear Judge Castel:

       Please accept this letter as an application, on behalf of my client Steven Whittick, who has
Retained my Law Firm in connection with the above referenced matter. Mr. Whittick seeks
permission to travel to the State of Georgia between June 21st, and June 30th, 2021 for social
reasons. If so permitted, he will be staying with his brother at 1207 Ashbury Loop Road, Griffin,
GA 30223.

       Neither the Government nor the Probation Office objects to this application. If this is
agreeable, may I impose upon Your Honor to “so order” this letter and have Chambers publish it
via ECF.

         Thank you for your consideration.

                                                  Respectfully,
                                                  /s/ Joey Jackson
                                                  Joey Jackson
All parties via ECF
JJ/ms
 JOEY JACKSON LAW,
 PLLC
 5 Penn Plaza, 23rd Floor | New York, N.Y.
 10001 833.JOEYJACKSON (563.9522)
                                                                     www.joeyjacksonlaw.com
